DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive: Claim 16 was never objected to, thus the rejection remains.

Allowable Subject Matter
Claims 1-4, 6-10, and 13-15 are allowed over the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dekoning (US 6,691,245 B1), in view of Gupta (US 2015/0279929 A1.
For claim 16, 
Dekoning teaches a method of checkpointing in a system having a primary computer and a secondary computer, wherein each of the primary computer and the secondary computer comprise available memory and reserved memory, the method comprising (see abstract, figure 1, col.5 line58 through col.6 line 11: view : transmitting checkpoint data from a the primary computer to the secondary computer, [] (see figures 2-3, column 8 lines 53-65, and other locations); upon receiving, by the secondary computer, [], storing in reserved memory (column 8 lines 53-65, and locations pointed to above); correlating, by the secondary computer, [] with secondary [] in available memory on the secondary computer (see col.7 lines 6-21 and other locations); determining, by the secondary computer, which bytes [] differ from the correlated available secondary memory; applying checkpoint data from the K memory pages by swapping differences between the K memory pages in reserved memory and stored data in the correlated available secondary memory pages stored in the secondary computer (see col.2 line, 53 through col3. Line 3, col.9 lines 32-37, and other locations: view maintaining consistency throughout as including said); retaining checkpoint data in reserved memory on secondary computer; and rolling back primary computer using retained checkpoint data to a pre-checkpoint state in the-an event of failure in checkpoint process or in primary computer (see [0053] and other locations).
Dekoning does not explicitly teach “the checkpoint data comprising K memory pages”, “K memory pages”, “the K memory pages”, “the K memory pages”, “memory pages”, “of the K memory pages”, and “pages”.
However, Gupta teaches “the checkpoint data comprising K memory pages”, “K memory pages”, “the K memory pages”, “the K memory pages”, “memory pages”, “of the K memory pages”, and “pages” (see [0124] and other locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dekoning to include “the checkpoint data comprising K memory pages”, “K memory pages”, “the K memory pages”, “the K memory pages”, “memory pages”, “of the K memory pages”, and “pages”, as taught by Gupta, because each one of Dekoning and Gupta teach checkpoints in a mirrored environment therefore they are analogous arts and because checkpoint are performed on data blocks that could be pages, or any other predetermined size block (see [0124] and other locations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Haas et al. (US 2011/0131231 A1) teaches checkpoint pages in reserved memory but not other limitations.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114